Case 2:20-cv-00163-JRS-DLP Document 8 Filed 11/20/20 Page 1 of 6 PageID #: 204




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

SERGIO ORTIZ,                                         )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:20-cv-00163-JRS-DLP
                                                      )
BRIAN SMITH,                                          )
                                                      )
                              Respondent.             )

           ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS

       Sergio Ortiz, an inmate of the Indiana Department of Correction ("IDOC"), has filed a

petition for a writ of habeas corpus challenging his prison disciplinary conviction in case number

ISF 19-12-0147. For the reasons explained below, the petition is DENIED.

                                              I.
                                       LEGAL STANDARD

       Prisoners in Indiana custody may not be deprived of good-time credits or credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 2:20-cv-00163-JRS-DLP Document 8 Filed 11/20/20 Page 2 of 6 PageID #: 205




                                               II.
                                           BACKGROUND

       On December 3, 2019, IDOC Correctional Officer Maslin wrote a Report of Conduct

charging Mr. Ortiz with conspiracy to engage in an unauthorized financial transaction, a violation

of IDOC Adult Disciplinary Code B-240. Dkt. 7-1. The Report of Conduct states:

       On 12/03/19 at approx. 8:22 AM Phone calls were reviewed by BY OII Maslin
       #399 that clearly indicates offender Sergio Ortiz #199568 was conspiring to engage
       in an unauthorized financial transaction during the call placed on 10/16/19 at
       22:42PM at 14 N A phone #3@01:29 into the call Offender: I'm going to ask you
       to put more credit on this number, because I think I only have $3.00. Do you have
       the DOC? Callee: Yes Offender: 220725 Callee: ok, how much do you want me to
       put on there? F? Offender: yea, just the F

       *220725 is the IDOC number to offender Thomas Lundy*

       * the letter F is code talk for a specific amount of money to place on offender Lundy
       phone *

Id.

       On December 13, 2019, Mr. Ortiz was notified of this charge when he received a copy of

the Screening. Report. Dkt. 7-2. He pleaded not guilty and requested a lay advocate. Id. He did not

ask to call any witnesses, but he did request the audio from the phone call. Id. Prison officials

produced a transcript of the phone call, corroborating Officer Maslin's description of the phone

call in the Report of Conduct. Dkt. 7-5.

       On December 20, 2019, this matter proceeded to a disciplinary hearing. Dkt. 7-4. The

Report of Disciplinary Hearing states that Mr. Ortiz declined to make a statement. Id. The hearing

officer considered the staff reports, the statement of the offender, and evidence from witnesses,

and found him guilty. Id. Mr. Ortiz received a suspended demotion in credit-earning class and the

imposition of a suspended sentence from disciplinary case number ISF 19-12-0144. Id.




                                                2
Case 2:20-cv-00163-JRS-DLP Document 8 Filed 11/20/20 Page 3 of 6 PageID #: 206




       Mr. Ortiz appealed his disciplinary conviction to the Facility Head and the IDOC Final

Reviewing Authority. Dkts. 7-6, 7-7. In his appeal, Mr. Ortiz claimed that the Report of Conduct,

which serves as a "charging instrument or affidavit" for prison disciplinary cases, was not

sufficiently detailed because it failed to mention that the phone call was in Spanish and had to be

translated to English and also failed to mention "how that translation took place to come to a

conclusion of what was being said in this phone call." Id. at pp. 1-2. He also argued that the

transcript of the phone call did not include the disciplinary case number, which was necessary to

establish that the transcript "is related to this Report of Conduct ISF 19-12-0147." Id. at 3. These

appeals were denied. Dkt. 7-6, 7-7.

                                              III.
                                          DISCUSSION

       In his petition for a writ of habeas corpus, Mr. Ortiz raises the following issues: (1) the

disciplinary hearing officer failed to consider the petitioner's written statement, which was read by

his lay advocate; (2) the transcription of the phone call does not list the disciplinary case number;

(3) the disciplinary hearing officer failed to articulate his reasons for finding him guilty; (4) the

disciplinary hearing officer was biased and prejudged him before the hearing; (5) the Report of

Conduct does not indicate that the phone call was in Spanish; and (6) the Report of Conduct does

not explain Officer's Maslin's justification for believing that "F" is code for an amount of money.

Dkt. 1, pp. 3-4.

       A. Exhaustion of Administrative Remedies

       The respondent argues that Mr. Ortiz failed to exhaust his administrative remedies on

several of the issues he raises in his petition. Indiana prisoners challenging their disciplinary

convictions may only raise issues in a petition for a writ of habeas corpus that were previously

raised in a timely appeal to the Facility Head and then to the IDOC Final Reviewing Authority.

                                                 3
Case 2:20-cv-00163-JRS-DLP Document 8 Filed 11/20/20 Page 4 of 6 PageID #: 207




See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v.

Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

       Mr. Ortiz did not raise issues 1, 3, 4, or 6 in his administrative appeals, and he has not

demonstrated good cause to excuse this failure. Accordingly, his request for relief on those issues

is DENIED.

       B. Report of Conduct

       Mr. Ortiz argues that the Report of Conduct was not sufficiently detailed because it fails to

mention that the phone call was in Spanish and had to be translated to English. Liberally construed,

this argument amounts to a claim of inadequate notice and a claim of insufficient evidence.

       Due process requires that an inmate be given advanced "written notice of the charges . . .

in order to inform him of the charges and to enable him to marshal the facts and prepare a defense."

Wolff, 418 U.S. at 564. "The notice should inform the inmate of the rule allegedly violated and

summarize the facts underlying the charge." Northern v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003)

(citations and quotation marks omitted). The Report of Conduct in this case informed Mr. Ortiz of

the rule he allegedly violated and provided a summary of facts supporting the charge. Although

the Report of Conduct does not indicate that the phone call was in Spanish and had to be translated

for purposes of staff reports, Mr. Ortiz has not explained, and the Court does not see how he was

prejudiced by this omission. Accordingly, his request for relief on this issue is DENIED.

       Challenges to the sufficiency of the evidence are governed by the "some evidence"

standard. "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it

and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 600, 675 (7th Cir. 2012) ("The some evidence standard is satisfied if there is

any evidence in the record that could support the conclusion reached by the disciplinary board.")



                                                 4
Case 2:20-cv-00163-JRS-DLP Document 8 Filed 11/20/20 Page 5 of 6 PageID #: 208




(citation and quotation marks omitted). The "some evidence standard" is much more lenient than

the beyond a reasonable doubt standard. Moffat, 288 F.3d at 981.

       Mr. Ortiz's disciplinary conviction is supported by the Report of Conduct and the transcript

of the phone call. His argument that these documents do not indicate that the phone call was

translated from Spanish appears to suggest that the translations may have been faulty. This is

essentially a request to reweigh the credibility of the officers who wrote these documents, which

the Court may not do. See Calligan v. Wilson, 362 F. App'x 543, 545 (7th Cir. 2009) (citing Hill,

472 U.S. at 455; Scruggs, 485 F.3d at 941). Accordingly, his request for relief on this issue is

DENIED.

       C. Transcript of Phone Call

       Mr. Ortiz argues that "there is no cause number on the Transcribed phone call audio to

show this Transcribed phone call audio is from this case number ISF 19-12-0147." Dkt. 1, p. 3.

However, while the transcript does not include the disciplinary case number, it includes other

information that establishes its connection to this case. The subject line of the document is "Ortiz

call 10-16-19 at 2242 for CAB written on 12/3/19." Dkt. 7-5. These are the same times and dates

listed in the Report of Conduct. The transcript also includes the statements from the phone call

that are quoted in the Report of Conduct. Accordingly, his request for relief on this issue is

DENIED.

                                              IV.
                                          CONCLUSION

       "The touchstone of due process is protection of the individual against arbitrary action of

the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding that entitles the petitioner to the relief he seeks.

                                                  5
Case 2:20-cv-00163-JRS-DLP Document 8 Filed 11/20/20 Page 6 of 6 PageID #: 209




Accordingly, the petition for a writ of habeas corpus must be DENIED and the action

DISMISSED.

       SO ORDERED.

       Date:    11/20/2020




Distribution:

SERGIO ORTIZ
199568
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135

Natalie Faye Weiss
INDIANA ATTORNEY GENERAL
natalie.weiss@atg.in.gov




                                        6
